Reasons for allowance


1.	Claims 1-26 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

The closest prior art  Jacob et al(US 9961017) explains  resource submission interface can receive the resource submission and communicate with policy manager to identify one or more contribution policies that may apply to the resource submission. For example, each contribution policy may specify one or more types of requestable resources (e.g., networks, network bandwidth, servers, PODs, processing, memory, storage, applications, virtual machines, services, etc.) that may be provided in exchange for the type of resource being contributed. Once the applicable contribution policies have been identified, the policy manager can return the one or more types of requestable resources identified for the resource submission. Accordingly, each contribution policy effectively represents an offer of one or more types of requestable resources, which the user can accept or reject in exchange for the contributable resource. If the user selects or accepts one of the one or more types of requestable resource, a user account history can be updated to indicate resource being contributed by the user in contribution history. Thereafter, the user can submit an order or service subscription that includes a resource request for a requestable resource of the type previously selected or accepted, and the resource manager can respond with  Perkuhn(2013/0138807) explains statistical information may have been stored based on predetermined statistical information related to typical resource utilizations or reservations of one or more services available in the network. Alternatively or additionally, the method may further comprise a step of monitoring information related to resource utilizations or reservations of the one or more services available in the network. Based on the monitored information related to previous resource utilizations or reservations of the one or more services available in the network, the predetermined statistical information may be updated. According to a first realization, predetermined statistical information related to typical resource utilizations or reservations of the one or more services may be stored. The predetermined statistical information may then be updated based on the monitored information related to previous resource utilizations or reservations of the one or more services. In accordance with a second realization, no statistical information has been predetermined and the whole statistical information may be based on the monitored information related to previous resource utilizations or reservations of the one or more services.    Rizo et al(US 2013/0339529) explains a client terminals to determine a required resource for said new service session over said communications line. Determining if resources are available for said requested service session in dependence on an available line rate and said current utilization indicator. Reserving the required resource. Updating said current utilization indicator to indicate the allowed resource reservation, and responding to said client that said resources have been reserved, wherein the method further comprises: updating said current resource utilization indicator to indicate a resource used by one or more service sessions established by one or more client terminals configured to send service requests over said communications line without requesting access to Schlak (US 2009/0232160 ) explains the edge resource manager  handles the allocation of bandwidth among the edge devices  it serves. In general the edge resource manager attempts to maximize the number of sessions that can be supported by its edge devices  so that all service requests can be handled. However, as the edge devices  become loaded with traffic and their available bandwidth reduced, the service usage pattern may reduce the available bandwidth on each edge device to point where a new session cannot be setup, even if the available bandwidth across all the edge devices serving a particular service group would support the new session.

However regarding claims 1, 8, 15  none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: receive, after sending the request, information indicating pre-allocation of the amount of bandwidth; receiving, after receiving the information, a request for a service associated with the type of service; and send, using the pre-allocated amount of bandwidth, data associated with the service.  Further regarding claim 21 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: receive, after sending the request, information indicating pre-allocation of the amount of bandwidth; receive, after receiving the information, a request for a service associated with the type of service; and send, using the pre-allocated amount of bandwidth, data associated with the service; and a second computing device comprising: one or more second processors; and memory storing second instructions that, when executed by the one or more second processors, cause the second computing device to: send the information indicating the pre-allocation of the amount of bandwidth.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.